Citation Nr: 0928883	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  08-10 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2008 rating decision in which 
the RO continued the Veteran's 50 rating for PTSD.  The 
Veteran filed a notice of disagreement (NOD) in February 2008 
and the RO issued a statement of the case (SOC) in March 
2008.  The Veteran filed a substantive appeal (via VA Form 9, 
Appeal to Board of Veterans' Appeals) in April 2008.  In 
January 2009, the RO issued a supplemental SOC (SSOC) 
reflecting the RO's continued denial of the Veteran's claim 
for a higher rating for PTSD.

The Board notes that the claims file reflects that the 
Veteran was previously represented by the Vietnam Veterans of 
America.  In February 2009, the Veteran filed a VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative, appointing the Veterans of Foreign 
Wars of the United States (VFW) as his representative.  The 
Board recognizes the change in representation. 


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's PTSD symptoms have primarily included 
chronic sleep disturbance, nightmares, flashbacks, intrusive 
thoughts, constricted affect, hypervigilance, anxiety, 
depression, social isolation, anger, irritability; 
collectively, these symptoms suggest occupational and social 
impairment with deficiencies in most areas.




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 70 percent rating for PTSD are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

More recently, the United States Court of Appeals for 
Veterans Claims held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a December 2007 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The December 2007 letter 
also notified the Veteran that he could send VA information 
that pertained to his claim and provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  The December 2007 letter-which meets 
Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement.

A May 2008 post-rating letter set for the criteria for higher 
ratings for PTSD, explained how disability ratings are 
determined, by applying the rating schedule, and specifically 
stated that VA would consider the nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The May 
2008 letter also provided examples of the types of medical 
and lay evidence that the Veteran could submit or ask VA to 
obtain that would be relevant to establishing entitlement to 
increased compensation.  The Board finds that the May 2008 
letter (provided after the last adjudication of the claim) 
satisfies the notice requirements of Vazquez-Flores.

Moreover, to whatever extent the aforementioned letter is 
deficient in meeting the Vazquez-Flores requirements, the 
Board finds that neither the timing nor the content of that 
letter is shown to prejudice the Veteran.  The claims file 
reflects that the Veteran had actual knowledge of the 
information and evidence necessary to substantiate his claim 
for an increased rating.  In this regard, during the April 
2009 VA examination, the Veteran indicated that he was having 
no ongoing difficulties on the job.  Significantly, the Court 
in Vazquez-Flores held that actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim.  Vazquez-Flores, 22 Vet. 
App. at 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 30- 
31 (2007).  Given the Veteran's statements regarding the 
effects of his PTSD on his employment and daily life, the 
Board finds that actual knowledge of the information and 
evidence needed to establish an increased rating is shown. 

After issuance of the May 2008 letter, and an opportunity for 
the Veteran to respond, the January 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the May 2008 notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, VA medical records and 
the report of VA examinations conducted in January 2008 and 
April 2009.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran and his representative on his behalf.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim. Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

The ratings for the Veteran's PTSD have been assigned 
pursuant to Diagnostic Code 9411.  However, the actual 
criteria for rating the Veteran's disability are set forth in 
a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130.

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a). 

In December 2006 the Veteran presented to the East Orange, 
New Jersey VA Medical Center (VAMC) for difficulty with his 
sleep.  The Veteran reported getting 4-5 hours of sleep and 
was feeling refreshed without a hangover.  He was alert, 
awake, oriented, cooperative and had fluent speech.  His mood 
was anxious and his affect was full.  His attention, 
concentration, insight and judgment were fair.  The examiner 
assigned a GAF score of 45.

The Veteran again presented to the VAMC in March 2007.  He 
reported that he had good days and bad days but overall he 
was "doing okay".  His sleep was better with Benadryl and 
his nightmares were much less than before and much less 
intense.  His mood was sometimes edgy.  He was alert and his 
attention, concentration, insight and judgment were fair.  
The examiner assigned a GAF score of 45.

The Veteran was afforded a VA psychiatric examination in 
January 2008.  The Veteran reported past psychiatric 
treatment for mood swings, flashbacks and sleeping problems.  
The Veteran reported that he experienced nightmares and often 
achieved only 2 to 2 1/2 hours of sleep a night.  If he took 
Benadryl, he often got up to 4 hours of sleep.  He reported 
flashbacks and that he could be quite abrupt as he had a 
temper with people, especially his wife.  He had feelings of 
depression and crying spells.  He had poor concentration and 
decreased interest in things.  He admitted to nightmares 
about twice a month and one time bit his wife on the shoulder 
during a nightmare.  He denied panic attacks but reported 
that he was hypervigilant and would often check his 
surroundings including the perimeter of his house.  The 
Veteran worked as a salesman of funeral caskets which had him 
working around death due to the nature of his job.  He 
reported that this increasingly affected him.  He feared that 
he might lose his job due to his indifferent attitude.  He 
reported increasing mistakes at work and sometimes losing 
patience with customers.  He had been married for 40 years 
and stated that his relationship had been strained due to his 
temper.  He reported having fewer friends in the past and 
having a tendency to be increasingly isolate.  He still went 
out with friends but enjoyed activities less.  He reported no 
problems with his relationship with his three children.  He 
denied any suicidal or violent behavior or problems with the 
law. 

On examination, there were no unusual behaviors noted.  His 
attitude was guarded.  His mood was depressed and his affect 
was somewhat constricted.  His speech was of average rate, 
volume and pressure.  There was no evidence of 
hallucinations, delusions or avert paranoia.  Thought 
processes were well organized.  His thought content did 
revolve around war trauma and the effects upon him and his 
current functioning.  There was no suicidal or homicidal 
ideation elicited.  Some memory and concentration problems 
were present.  Insight and judgment were fair.  There were 
obvious problems with frustration tolerance.  The examiner 
noted that the Veteran reported dealing with a good amount of 
emotional distress pertaining to his trauma from the 
military.  The examiner commented that the Veteran's 
disrupted sleep from his nightmares and intrusive thoughts, 
his flashbacks and his quick temper were notable.  His mood 
was depressed.  The Veteran did fairly well over his 34 years 
of employment but reported increasing problems at his job 
recently such as making mistakes, losing patience with 
customers and his boss being dissatisfied with his work.  
Socially, there were problems of emotional distress in his 
marriage and an increasing tendency to isolate.  The 
diagnosis was moderate PTSD with an intrusion of PTSD into 
his social and occupational functioning to a moderate degree.  
The Veteran was judged to be employable at the time.  The 
examiner assigned a GAF score of 50.

An April 2008 Mental Health Note from the VAMC indicates that 
the Veteran was having difficulty lately at work and at home.  
He was feeling very edgy and cranky all the time.  He had 
been having difficulty with his job and was not sleeping well 
as he had been having dreams of death.  He also reported 
getting very hypervigilant lately.  The assigned GAF score 
was 45.

In a May 2008 letter, the Veteran's psychologist at the VA 
PTSD Clinic reported that the Veteran's PTSD condition had 
not changed during the past year.  He continued to report 
reexperiencing symptoms (nightmares, intrusive thoughts) as 
well as a decrease in enjoyment in previously enjoyable 
activities, a lower motivation to do things and increased 
irritability.  He had been under significant stress at his 
job and he reported less interest in his job and lower 
motivation to carry out his job functions.

A January 2009 Mental Health Note from the VAMC reflects a 
GAF score of 62.

The Veteran was afforded another VA psychiatric examination 
in April 2009.  The Veteran reported that since his last VA 
examination in January 2008, he has been seeing a VA 
psychologist twice a month.  He continued to experience 
nightmares, flashbacks and intrusive thoughts.  These varied 
in intensity and frequency but did interfere with his sleep 
and functioning with people.  He reported depression and some 
forgetfulness but did not attribute his forgetfulness to 
PTSD.  He denied suicidal thoughts or attempts.  He stated 
that when he drove past fuel tanks this could trigger 
increased panic attacks.  He reported that he isolated more, 
avoided crowds and had a decreased interest in things which 
previously gave him pleasure along with a decreased sexual 
drive.  He also checked the windows and doors a couple or 
more times.  He continued to work as a salesman but felt that 
he was less motivated and was losing his edge.  He had 
anxiety and stress over the fear of losing his job.  He had 
been married to his wife for over 40 years but sometimes he 
was curt with her which affected their relationship.  He 
reported that he did not go out as he once did.  His 
relationship with his children and other family was positive.  
He denied any suicidal ideation.  

On examination, no unusual behaviors were noted.  His mood 
was mildly anxious.  His affect was somewhat restricted.  His 
thought processes were organized, rational and relevant.  He 
denied any hallucinations, delusions or overt psychotic 
symptoms.  There was no suicidal or homicidal ideation 
elicited.  His memory and concentration appeared intact and 
his insight and judgment were fair to good.  He did tend to 
easily frustrate.  The examiner commented that notes from the 
Veteran's providers indicated that he generally seemed to be 
maintaining his baseline functioning but he had decreased 
motivation at his job and increased irritability both at home 
and at work.  There was some irritability with his family 
reported and some depression and loss of interest in 
activities previously giving him pleasure.  The examiner 
diagnosed the Veteran with chronic PTSD, moderate.  Although 
the Veteran had reported increased stress and decreased 
motivation and impatience, he was still judged to be fully 
employable.  The examiner assigned a GAF score of 50.

Considering the evidence of record in light of the above, and 
affording the Veteran the benefit of the doubt (see 38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board finds 
that the Veteran's PTSD meets the criteria for a 70 percent 
rating.  (2008).  Collectively, the pertinent medical 
evidence of record reflects that the Veteran's PTSD 
symptomatology has included chronic sleep disturbance, 
nightmares, flashbacks, intrusive thoughts, hypervigilance, 
anxiety, depression, social isolation, anxiety, anger, 
irritability and difficulty concentrating.

In determining that the a 70 percent rating for the veteran's 
PTSD are met, the Board has considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has not required the presence 
of a specified quantity of symptoms in the rating schedule to 
warrant the assigned rating for PTSD.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

Likewise, the Board also notes that the multiple GAF scores 
ranging from 45 to 50 assigned by the VA psychiatrists are 
largely consistent with the assignment of a 70 percent 
disability rating.  According to DSM-IV, GAF scores ranging 
from 41 to 50 are indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  In this regard, the Veteran has reported 
intrusive thoughts, difficulties at work and social 
isolation.  His wife has stated that the Veteran's flashbacks 
have taken a toll on their marriage as he had lost patience 
with her and their children.  The Board points out that the 
Veteran's wife is competent to testify as to her observations 
of events and symptomatology.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  The Veteran has also indicated that he 
bit his wife on the shoulder during a nightmare and also was 
irritable and had anger problems.  

The Board notes that the individual VA therapy record of 
January 2009 indicated a GAF score of 62 that appears to 
reflect less impairment than contemplated by the 70 percent 
rating.  According to the DSM-VI, a GAF score from 61 to 70 
indicates that the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.).  Such symptoms appear to 
correspond to no more than the 50 percent disability rating 
currently assigned in this case.  However, the Board 
reiterates, as noted above, that the GAF scores assigned in a 
case, like an examiner's assessment of the severity of a 
condition, are not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
In this case, the extent and severity of the Veteran's actual 
PTSD symptoms reported and/or shown are suggestive of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relationships, judgment, thinking 
or mood; the level of impairment contemplated in the higher, 
70 percent, rating for psychiatric disabilities, 
notwithstanding the GAF scores. 

The Board emphasizes, however, that the symptoms associated 
with the Veteran's PTSD do not meet the criteria for the 
maximum, 100 percent rating.  As noted above, a 100 percent 
rating requires total occupational and social impairment due 
to certain symptoms; however, the Board finds that neither 
the delineated symptoms nor comparable symptoms are shown to 
be characteristic of the Veteran's PTSD.  Evidence of record 
does not indicate that the Veteran has exhibited persistent 
delusions; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Indeed, as 
noted throughout the record, the Veteran has maintained 
relationships with his wife and children.  Therefore, he is 
shown to be able to be around other people, even if to a 
limited degree.  In addition, the Veteran has not been found 
to have any memory loss for names of close relatives, his own 
occupation, or his own name.  The Veteran also continues to 
be employed as a salesman and was found by VA examiners to be 
employable.  Lastly, the Veteran is able to perform 
activities of daily living and individual VA examination 
reports do not even suggest that the Veteran fails to meet 
minimal personal hygiene standards.  As such, the psychiatric 
symptoms shown do not support the assignment of the maximum, 
100 percent, rating.

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board points out that there is no showing that the 
Veteran's PTSD has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2008) (. In this regard, the Board notes that 
the disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings), as the Veteran has been judged to be 
fully employable and continues to work as a salesman.  There 
also is no objective evidence that the disability has 
warranted frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
scheduler standard.  Thus, in the absence of any of the 
factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 

Thus, for all the foregoing reasons, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board finds 
that the criteria for a 70 percent but no higher rating for 
PTSD have been met. 


ORDER

A 70 percent rating for PTSD is granted, subject to the legal 
authority governing the payment of VA compensation. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


